DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed February 9, 2022, with respect to the rejections set forth in the November 9, 2021 Final Rejection have been fully considered and are persuasive in view of the Amendment.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of US2008/0096090 to Cipollini et al. (“CIPOLLINI”).
 Response to Amendment
	The Amendment received February 9, 2022 has been entered. 
	Claim 1 has been amended to specify that the first electrode layer and second electrode layer are catalyst layers. 
	Claim 8 has been similarly amended to specify that the first electrode layer and the second electrode layer are catalyst layers.

	The Applicant contends that this amended claim language overcomes the 35 U.S.C. 102(a)(1) rejection of Claims 1-5, 7, 8, and 10 as anticipated by US2013/0177832 to Tsubosaka et al. (“TSUBOSAKA”) because the anode catalyst layer 2c and anode diffusion layer 2g do not correspond to the claimed first electrode layer that is a catalyst layer where the first electrode layer includes a first main electrode layer and a first sub-electrode layer. Remarks at 7, 8. To support this argument the Applicant notes that layer 2g does not comprise catalyst.
	The Applicant’s argument appears to infer that the claimed first electrode “that is a catalyst layer” requires the first sub-electrode layer and first main electrode layer to each comprise catalyst – by comparing to the layer 2g of TSUBOSAKA which lacks catalyst, and according to Applicant’s argument “the gas diffusion layer 2g is NOT a catalyst layer, and thus would not be capable of performing the functions of a catalyst, i.e., dividing hydrogen into hydrogen ions and electrons.” Remarks at 7.
	 This argument is persuasive because the layer 2g of TSUBOSAKA does not comprise catalyst as argued by the Applicant. The rejections over TSUBOSAKA are accordingly withdrawn in view of the Amendment. 
	However, the portions of the Specification pointed to by the Applicant as support for the Amendment do not appear to specify that the first sub-electrode layer and first main electrode layer each comprise catalyst, and in fact, do not specify which if any of the first main electrode layer and first sub-electrode layer comprise catalyst. Because the Specification does not support the full scope of the claims wherein both of the first 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
	Amended Claim 1 recites in pertinent part “a first electrode layer and a second electrode layer being catalyst layers … wherein the first electrode layer includes a first main electrode layer … and a first sub-electrode layer.” The Applicant’s argument appears to infer that the claimed first electrode “that is a catalyst layer” requires the first sub-electrode layer and first main electrode layer to each comprise catalyst – by 
	The claims as currently written, interpreted in light of the Applicant’s disclosure and prosecution history, are interpreted to comprise embodiments wherein each of the first sub-electrode layer and first main electrode layer comprise catalyst. These embodiments are not supported by the Applicant’s disclosure.

    PNG
    media_image1.png
    237
    424
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    237
    424
    media_image1.png
    Greyscale
	¶ [0006] of the Specification, in the Background section of the disclosure, is the only mention of the term “catalyst” in the entire Specification stating “[w]hen hydrogen is supplied to the anode, the hydrogen is divided into hydrogen ions and electrons by a catalyst.” ¶ [0038] also referred to by the Applicant as support for the Amendment, states in part “[t]he first main electrode layer 122 and the first sub-electrode layer 121 may be formed of the same material[,]” however this limited disclosure does not support that both of the first sub-electrode layer and first main electrode layer comprise catalyst and each of the layers are configured as claimed.





[AltContent: textbox (Applicant's Fig. 3 with first electrode 120 comprising first main electrode layer 122 and first sub-electrode layer 121)][AltContent: textbox (Applicant's Fig. 5 with first electrode 120 comprising first main electrode layer 122 and first sub-electrode layer 121)]

	Because the Specification does not describe in any way that both of the first main electrode layer 122 and first sub-electrode layer 121 comprise catalyst, nor does the Specification provide any examples comprising this configuration, one of ordinary skill in the art at the time of filing would not have understood the Applicant to be in possession of the full scope of the claimed invention. Accordingly, the Claims are rejected under 35 U.S.C. 112(a) for failure to comply with the written description requirement.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CIPOLLINI.
	Regarding Claim 1, CIPOLLINI discloses a fuel cell (abstract), comprising: an electrolyte membrane (Fig. 2, membrane 52); a first electrode layer (Fig. 2, anode 54+anode catalyst layer 58) and a second electrode layer (Fig. 2, cathode 56 plus cathode catalyst layer 60) being catalyst layers (each layer comprises catalyst in the catalyzed layer portions 58, 60) disposed on a first surface and a second surface of the electrolyte membrane (Fig. 2), respectively, the second surface being opposite to the first surface (Fig. 2), wherein one of the first and second electrode layers is an anode electrode layer and the other is a cathode electrode layer (Fig. 2); a first gas diffusion layer laminated on an outside of the first electrode layer and a second gas diffusion layer laminated on an outside of the second electrode layer (Fig. 2, GDLs 62, 64); and a first gasket and a second gasket (2, seal 66 on both edges of the MEA) disposed on the first surface and the second surface of the electrolyte membrane (upper section of seal 66 adjacent anode 54 and lower section of seal 66 adjacent cathode 56), respectively, to be adjacent to an edge of the electrolyte membrane (as shown by Fig. 2, seal 66 along edge of membrane 52), wherein the first electrode layer includes: a first main electrode layer disposed on the first surface of the electrolyte membrane and inside the first gasket (Fig. 2, anode 54); and a first sub-electrode layer (Fig. 2, anode catalyst layer 58) having a first portion inserted between the first main electrode layer and the 
	Like the Applicant, CIPOLLINI discloses that the anode (a first electrode), comprises two portions (a first main electrode layer and first sub-electrode layer), and the anode and cathode comprise catalyst (“being catalyst layers” as claimed). While the Applicant’s disclosure does not specifically recite that the first main electrode layer comprises catalyst, or the first sub-electrode layer comprises catalyst, CIPOLLINI specifies that the catalyzed layer 58 of the anode (equivalent to the claimed first sub-electrode layer) comprises catalyst particles (¶ [0026]).
	Regarding Claim 4, CIPOLLINI further discloses the fuel cell of claim 1, wherein the first main electrode layer has a shape that covers an entire area where the first surface of the electrolyte membrane is surrounded by the first gasket (Fig. 2-3).  
	Regarding Claim 7, CIPOLLINI further discloses the fuel cell of claim 1, wherein the second electrode layer  ( Fig. 2, cathode 56+60 including cathode 56 and cathode catalyzed layer 60) includes: a second main electrode layer ( Fig. 2, cathode 56) disposed on the second surface of the electrolyte membrane and inside the second gasket (as shown by Fig. 2); and a second sub-electrode layer having a first portion inserted between the second main electrode layer and the electrolyte membrane and a second portion inserted between the second gasket and the electrolyte membrane (as shown by Fig. 2, cathode catalyzed layer 60).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2, 3, 5, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over CIPOLLINI in view of TSUBOSAKA.
	Regarding Claim 2, CIPOLLINI discloses the fuel cell of claim 1, however does not specifically describe the features of Claim 2 “wherein the first sub-electrode layer has a thickness that is less than a thickness of the first main electrode layer.”
	TSUBOSAKA discloses a first gas diffusion layer (Fig. 1, gas passage member 30) laminated on an outside of the first electrode layer (as shown by Fig. 1, laminated onto layer 2g of electrode 2), and a second gas diffusion layer laminated on an outside of the second electrode layer (Fig. 1, second member 30 laminated onto layer 2g of second electrode 2). TSUBOSAKA teaches that layer 2g of Figure 1, while referred to as a gas diffusion layer, is part of electrode 2. TSUBOSAKA further discloses the first sub-electrode layer has a thickness that is less than a thickness of the first main electrode layer (where as illustrated in annotated Fig. 1 above, the extending peripheral portion of 2c has a thickness less than that of the central portion of 2c+2g).  
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified CIPOLLINI to comprise the first sub-electrode layer having a thickness that is less than a thickness of the first main electrode layer as claimed. The motivation for doing so would have been to (1) use a thickness for the sub-electrode layer (catalyzed layer of CIPOLLINI) that is suitable to provide the function of the catalyzed layer during fuel cell operation, and (2) to provide a 
   	Regarding Claim 3, CIPOLLINI is relied upon as above and does not disclose wherein an adhesive material is applied to a predetermined thickness between the first gasket and the electrolyte membrane to bond the first gasket and the electrolyte membrane together, and wherein the first sub-electrode layer has a smaller thickness than the adhesive material applied between the first gasket and the electrolyte membrane.  
	TSUBOSAKA further discloses wherein an adhesive material is applied to a predetermined thickness between the first gasket and the electrolyte membrane (para. 106-107, adhesive material 7 is applied to the gas diffusion layer and catalyst layer 2g and 2c respectively to bond the membrane MEA and seal) to bond the first gasket and the electrolyte membrane together (para. 106-108, noting that the adhesive material may be the same as that of the membrane 1 to improve adhesion), and wherein the first sub-electrode layer has a smaller thickness than the adhesive material applied between the first gasket and the electrolyte membrane (as shown by Fig. 15A-15B seal material 7 having a thickness far greater than the sub-electrode region) as required by Claim 3.
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified CIPOLLINI to comprise an adhesive material applied to a predetermined thickness between the first gasket and the electrolyte membrane to bond the first gasket and the electrolyte membrane together, 
	Regarding Claim 5, CIPOLLINI does not specifically state the first main electrode layer and the first sub-electrode layer are formed of a same material.  
	TSUBOSAKA discloses the first main electrode layer and the first sub-electrode layer are formed of a same material (para. 71-72 discloses that the diffusion layer portion 2g and catalyst containing portion 2c of the electrode may each be made of carbon materials and thus are formed of a same material as claimed; furthermore, sectioning the electrode 2 into the portions claimed also results in the main electrode layer and first sub-electrode layer comprising the same materials).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have modified CIPOLLINI to comprise the first main electrode layer and the first sub-electrode layer formed of a same material as taught by TSUBOSAKA. The motivation for doing so would have been to utilize materials known in the art to be suitable for electrode and sub-electrode layers as taught by TSUBOSAKA. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 6, CIPOLLINI does not disclose the first sub-electrode layer is formed in a ring shape, and an inside end of the first sub-electrode layer in the ring shape is inserted between the first main electrode layer and the electrolyte membrane, 
	However, at the time of filing it would have been obvious to one of ordinary skill in the art to have modified CIPOLLINI to comprise a ring shape, and this would result in  wherein the first sub-electrode layer is formed in a ring shape, and an inside end of the first sub-electrode layer in the ring shape is inserted between the first main electrode layer and the electrolyte membrane, and an outside end of the first sub-electrode layer in the ring shape is inserted between the first gasket and the electrolyte membrane as claimed. The motivation for doing so would have been to provide a round or elliptical fuel cell structure for applications where this form/shape is suitable for use. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). Here, the mere change in shape of the fuel cell device and MEA of CIPOLLINI is an obvious engineering design and is fully within the ambit of one of ordinary skill in the art without any new or unexpected results.
	Regarding Claim 8, CIPOLLINI further discloses the structure Claimed however does not specifically describe the method of forming the structure of Claim 1, and where the first electrode layer and second electrode layer are catalyst layers  (as shown by Fig. 2, anode and cathode catalyze layers 58 and 60 respectively). CIPOLLINI does not disclose the method steps of instant Claim 8.
	TSUBOSAKA discloses a method for manufacturing a fuel cell (para. 33, para. 39), comprising a similar structure to that of CIPOLLINI including: preparing an intermediate electrolyte-membrane product that includes an electrolyte membrane and 
	TSUBOSAKA discloses a first gas diffusion layer (Fig. 1, gas passage member 30) laminated on an outside of the first electrode layer (as shown by Fig. 1, laminated onto layer 2g of electrode 2), and a second gas diffusion layer laminated on an outside of the second electrode layer (Fig. 1, second member 30 laminated onto layer 2g of second electrode 2).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have utilized the method of TSUBOSAKA to make the fuel cell of CIPOLLINI and the motivation for doing so would have been to utilize nothing more than known methods to make the structure taught by CIPOLLINI. 
	Regarding Claim 9, CIPOLLINI is relied upon as above with respect to the fuel cell of Claims 1-7. CIPOLLINI is silent with respect to the method of claim 8, further comprising: “forming the first sub-electrode layer to a thickness of about 0.01 m to 1 m on the first surface of the electrolyte membrane” as required by Claim 9.
	However, at the time of filing it would have been obvious to one of ordinary skill in the art to have modified the method of CIPOLLINI to comprise forming the first sub-electrode layer to a thickness of about 0.01 µm to 1 µm on the first surface of the electrolyte membrane. The motivation for doing so would have been to form the sub-electrode layer with a workable range of thickness suitable to perform the required functionality in the fuel cell of CIPOLLINI.  
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). Here the teachings of the prior art encompass that of the claimed invention and nothing of record indicates criticality of the claimed range.
	Regarding Claim 10, CIPOLLINI discloses the MEA is formed to comprise the claimed structure wherein the first main electrode layer on the first surface of the electrolyte membrane without a gap between the first main electrode layer and the first gasket with respect to a direction perpendicular to a stack direction in which the electrolyte membrane, the first sub-electrode layer, and the second electrode layer are stacked (as shown by Fig. 1-3 where no gap is present).
	TSUBOSAKA further discloses the method comprising: forming a first main electrode layer on a first surface of the electrolyte membrane without a gap between the first main electrode layer and a first gasket with respect to a direction perpendicular to a stack direction in which the electrolyte membrane, the first sub-electrode layer, and a second electrode layer are stacked (as depicted by Figure 1 where no gap is present).
	Accordingly, modifying CIPOLLINI in view of TSUBOSAKA as asserted above with respect to Claim 8 results in the method of instant Claim 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/           Primary Examiner, Art Unit 1729